                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TOMMY MCGOOGAN,                                                                        PLAINTIFF
ADC #147267

v.                                    1:18-cv-00086-JM-JJV

LINDA TEAGUE, LPN,
Grimes Unit, ADC; et al.                                                           DEFENDANTS

                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      This case is DISMISSED WITHOUT PREJUDICE pursuant to Local Rule

5.5(c)(2).

       2.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 3rd day of April, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
